 
EXHIBIT 10.1
 
SEPARATION, GENERAL RELEASE AND NON-COMPETE AGREEMENT
 
This Separation, General Release and Non-Compete Agreement (the “Agreement”) is
entered into by and between Gerald M. Benstock, who resides at 3126 Tiffany
Drive, Belleair Beach, FL 33786 (“Benstock”), and Superior Uniform Group, Inc.,
a Florida corporation with its principal offices at 10055 Seminole Boulevard,
Seminole, Florida 33772 (“Superior”), this 17th day of December, 2012 (the
“Effective Date”).  Benstock and Superior each may be referred to as a “Party”
or collectively as the “Parties”.  The use of the “Company” shall mean Superior
and its direct and indirect subsidiaries, affiliates, and divisions.
 
WHEREAS, during the more than sixty years that Benstock has been involved with
the Company as employee, President, Chief Executive Officer, Chairperson of the
Board of Directors, and shareholder, he has been instrumental to the growth and
success of the Company; and
 
WHEREAS, Benstock has extensive experience, knowledge, and expertise concerning
the Company’s business, the industries in which the Company operates, and its
customers, vendors, and suppliers; and
 
WHEREAS, during the course of Benstock’s employment and involvement with the
Company, the Company trained Benstock and has imparted to Benstock considerable
proprietary, confidential, and/or trade secret information, data, and/or
materials of the Company; and
 
WHEREAS, the Company has a vital interest in maintaining its valuable
confidential business information and trade secrets, protecting its
relationships with existing and prospective customers, vendors, and suppliers,
and safeguarding its goodwill, since doing so allows the Company to compete
fairly and enhances the value of the Company to its shareholders; and
 
WHEREAS, the Company wishes to honor Benstock’s service, protect itself from the
possibility of Benstock competing with the Company, and, at its discretion, have
the ability to receive Benstock’s advice concerning discrete matters; and
 
WHEREAS, Benstock is willing to restrict himself from competing against the
Company and be available to advise the Company as requested.
 
  NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Benstock agree as
follows:
 
1.           TERM.  This Agreement is effective from December 16, 2012 through
December 15, 2015, inclusive (the “Term”).  The Term shall be comprised of three
(3) one-year periods (each, a “Period”), each of which commences on December 16
of its respective year (each, a “Period Start Date”).
 
2.           TERMINATION.  The Agreement shall terminate upon the earlier of (i)
Benstock’s death, disability, incapacitation, loss of mental faculty, or the
like; (ii) Benstock’s written notice to the Company of his intent to terminate
the Agreement; or (iii) the decision of the Chief Executive Officer or the Board
of Directors of Superior that the value of the relationship with Benstock
described in this Agreement no longer warrants the remaining payment(s)
specified in this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
  a.           Upon termination of the Agreement by either Party, the Company
shall have no obligation to pay Benstock any unpaid amount.
 
  b.           Superior (via the Board of Directors, Chief Executive Officer, or
person primarily responsible for Superior should there be no Chief Executive
Officer) shall have the sole discretion to determine whether Benstock is
disabled, incapacitated, or has a loss of mental faculty, or the like.
 
3.           CONFIDENTIALITY.  “Confidential Information” shall mean information
disclosed to Benstock or known by Benstock as a consequence of, or through,
Benstock’s prior employment with the Company, service as a director for the
Company, and/or this Agreement (including information conceived, originated,
discovered, or developed in whole or in part by Benstock), not generally known
in the relevant trade or industry, about the Company’s business, products,
processes, and services, including, but not limited to, information relating to
research, development, inventions, computer program designs, flow charts, source
and object codes, products and services under development, pricing and pricing
strategies, marketing and selling strategies, servicing, purchasing, accounting,
engineering, cost and costing strategies, sources of supply, potential
acquisitions, customer lists, customer requirements, business methods or
practices, training and training programs, and the documentation
thereof.  Provided, however, that Confidential Information shall not mean data
or information (i) which has been voluntarily disclosed to the public by the
Company, except where such public disclosure has been made by Benstock without
authorization from the Company: (ii) which has been independently developed and
disclosed by others; or (iii) which has otherwise entered the public domain
through lawful means.
 
  Benstock warrants and agrees that he will not reproduce, use, distribute,
disclose, publish, misappropriate, or otherwise disseminate any Confidential
Information or Trade Secret (as defined by applicable common law or statute) and
will not take any action causing, or fail to take any action to prevent, any
Confidential Information or Trade Secret to lose its character as Confidential
Information or a Trade Secret until and unless such Confidential Information or
Trade Secret loses its status as Confidential Information or Trade Secret
through no fault, either directly or indirectly, of Benstock.  Benstock shall
safeguard all documents and things that contain or embody Confidential
Information or Trade Secrets, including but not limited to Confidential
Information or Trade Secrets stored in an electronic format on any Company
computer or personal computer owned or used by Benstock.
 
4.           RETURN OF DOCUMENTS.  Upon the termination or expiration of this
Agreement, Benstock will return to or leave with the Company all documents,
records, notebooks, and other repositories of or containing Confidential
Information, including all copies thereof, as well as all originals and all
copies of Work Made For Hire, or other tangible Company property, whether
prepared by Benstock or others, then in Benstock’s possession or under
Benstock’s control.
 
5.           NON-DISPARAGEMENT.  Benstock will not, in any communication,
including but not limited to with the media, prospective or actual employers,
current or former employees, and current or prospective suppliers, vendors or
customers, make any derogatory, disparaging, or critical statement, orally,
written, or otherwise, against the Company and/or its directors, officers,
employees, representatives, shareholders, suppliers, vendors, customers, or the
like.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           NON-SOLICITATION OF CUSTOMERS AND BUSINESS PARTNERS.  Unless
Benstock receives express written consent from the Chief Executive Officer or
the Board of Directors of Superior, Benstock agrees that, during the Term,
Benstock shall not, directly or indirectly, on behalf of any person or business
other than the Company, solicit or accept business from any customer or customer
prospect of the Company, or any representative of the same, or from any business
partner or prospective business partner of the Company, or any representative of
the same, with a view toward the sale or providing of any service or product
competitive with the Company Business and/or that in any way is or may be
competitive with the Company.
 
  a.           For the purpose of this Agreement, “Company Business” shall mean
the design, manufacture, distribution, marketing, and advertising of uniforms
and image apparel for sale or rental and/or the providing of outsourced call
center and/or office services support activities.
 
7.           NON-SOLICITATION OF EMPLOYEES.  Unless Benstock receives express
written consent from the Chief Executive Officer or the Board of Directors of
Superior, Benstock agrees that, during the Term, Benstock shall not, directly or
indirectly, solicit, recruit, or induce any employee of the Company to work for
any person or business which competes with the Company in the Company Business.
 
8.           RESTRICTIONS ON COMPETITION.  Unless performed for or provided on
behalf of the Company, and unless Benstock receives express written consent from
the Chief Executive Officer or the Board of Directors of Superior, Benstock
agrees that, during the Term, Benstock shall not, directly or indirectly,
anywhere in the world, for any person or business which competes with the
Company in the Company Business, provide the same or similar duties that he
performed on behalf of or in connection with the Company during the last
twenty-four (24) months of Benstock’s employment with and/or service as a
director for the Company.
 
9.           WORK MADE FOR HIRE.  Benstock expressly acknowledges and agrees
that all discoveries, inventions, processes, designs, plans, writings,
creations, programs, product improvements, materials, Confidential Information,
and trade secrets (“Work Made for Hire”) whether of a technical nature or not,
made or developed by Benstock alone or in conjunction with any other person or
entity during the course of Benstock’s employment with and/or service as a
director for the Company, which relate to or affect Company Business, shall be
the sole and exclusive property of the Company.  Benstock expressly agrees to
disclose and release all such Work Made for Hire and all information regarding
the same to the Company concurrent with the discovery or development of the
same.  Benstock agrees that he will not use or disclose the Company’s Work Made
for Hire to benefit a person or entity that competes with the Company, a
customer of the Company, an individual, or other entity, without the express,
written permission of the Chief Executive Officer or the Board of Directors of
Superior.  Benstock hereby irrevocably assigns all such Work Made for Hire to
the Company and agrees to execute and deliver promptly to the Company such
assignments and other written instruments, and to do such other acts as may be
required to patent, copyright, or otherwise protect such Work Made for Hire and
to invest the entire right, title, and interest in such Work Made for Hire in
the Company.
 
10.         DUTY OF LOYALTY.  During the Term, Benstock agrees that he will not
usurp any Company business opportunity without the express prior written consent
of the Chief Executive Officer or the Board of Directors of Superior.  Benstock
agrees further to devote and use his best efforts, ability, and skill while
providing Advisory Services to the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
11.         GENERAL RELEASE OF CLAIMS, AFFIRMATIONS, AND
ACKNOWLEDGEMENTS.  Benstock knowingly and voluntarily releases and forever
discharges and promises not to sue the Company, its parent corporations,
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former employees, attorneys, officers, directors
and agents thereof, both individually and in their business capacities, and
their employee benefit plans and programs and their administrators and
fiduciaries, of and from any and all claims, known and unknown, asserted or
unasserted, which Benstock has or may have against or related to the Company
arising from or relating to his employment with and/or service as a director for
the Company as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of and/or in conjunction with or related to:
 
 
§
Title VII of the Civil Rights Act of 1964;

 
§
The Civil Rights Act of 1991;

 
§
Sections 1981 through 1988 of Title 42 of the United States Code;

 
§
The Employee Retirement Income Security Act of 1974 (except for any vested
benefits under any tax qualified benefit plan);

 
§
The Immigration Reform and Control Act;

 
§
The Americans with Disabilities Act of 1990;

 
§
The Workers Adjustment and Retraining Notification Act;

 
§
The Family and Medical Leave Act of 1993, as amended;

 
§
The Fair Credit Reporting Act;

 
§
The False Claims Act;

 
§
The Fair Labor Standards Act of 1938, as amended;

 
§
The Occupational Safety and Health Act of 1970, as amended;

 
§
The Equal Pay Act of 1963;

 
§
The Lilly Ledbetter Fair Pay Act;

 
§
The National Labor Relations Act, as amended;

 
§
The Uniformed Services Employment and Reemployment Rights Act;

 
§
The Vietnam Era Veterans’ Readjustment Assistance Act of 1974;

 
§
The Employee Polygraph Protection Act;

 
§
The Affordable Care Act;

 
§
The Genetic Information and Nondiscrimination Act;

 
§
The American Recovery and Reinvestment Act;

 
§
The Age Discrimination in Employment Act of 1967 (29 U.S.C. § 626, et. seq.) and
the Older Worker Benefit Protection Act;

 
§
Florida Civil Rights Act (Fla. Stat. §760.01-760.11 (2011));

 
§
Florida Whistleblower Protection Act (Fla. Stat. §448.101-448.105 (2011));

 
§
Florida Workers Compensation Retaliation provision (Fla. Stat. §440.205 (2011));

 
§
Florida Minimum Wage Act (Fla. Stat. §448.110 (2011));

 
§
Florida Constitution, Art. X §24

 
§
The Washington Law Against Discrimination;

 
§
Wash. Rev. Code §49.60.04 (26) and § 49.60.180;

 
§
Any other applicable federal, state or local law, rule, regulation, or
ordinance;

 
§
Any public policy, contract, tort, or common law;

 
§
Any contract between both Benstock and the Company, including, but not limited
to, any non-compete & non-solicitation agreement;

 
§
Any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters; or

 
§
Any claims of discrimination, harassment, breach of implied covenant of good
faith and fair dealing, misrepresentation, wrongful discharge, negligent or
intentional infliction of emotional distress, breach of contract, fraud,
defamation, retaliation, emotional distress, work-related injury or illness, or
any other federal law, state law, municipal law, common law, or law otherwise
prohibiting discrimination, retaliation, breach of public privilege, or any
other unlawful or tortious behavior.

 
 
4

--------------------------------------------------------------------------------

 
 
  In addition, Benstock specifically waives any rights of action and
administrative and judicial relief arising from or relating to his employment,
which he might otherwise have available in the state and federal courts,
including all common law claims and claims under federal and state
constitutions, statutes and regulations and federal executive orders and county
and municipal ordinances and regulations, as well as before the Wage and Hour
Division, the Occupational Safety and Health Administration and any other
division or department of the U.S. Department of Labor, the Equal Employment
Opportunity Commission, or any other applicable local or regional agency, the
National Labor Relations Board or any other federal, state or local
administrative agency.
 
  Benstock promises never to file, participate in or prosecute a lawsuit,
action, or proceeding asserting any claims that are released by this Agreement
unless compelled by subpoena or court order.  Benstock affirms that Benstock has
not filed, caused to be filed, or presently is a party to any claim against the
Company.
 
  Nothing in this Agreement shall be construed to prevent Benstock from (i)
filing a charge or complaint with the EEOC or NLRB, or (ii) participating in any
investigation or proceeding conducted by the EEOC or NLRB.  If Benstock files
such a charge or suit, or if a charge or suit is filed on Benstock’s behalf,
Benstock forever waives and relinquishes his right to recover damages resulting
from any such charge or suit.
 
  Nothing in this Agreement shall be construed to impact Benstock’s rights under
the Company’s 401K plan and/or any other retirement plan that exists at this
time.
 
  Benstock affirms that he is unaware of any potential violations of federal,
state, or local laws or regulations pertaining to the Company and that he has
disclosed to the Company any and all information he has acquired or of which he
has gained knowledge during his employment with and/or service as a director for
the Company concerning any such conduct involving the Company.
 
  Benstock further affirms that Benstock has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud.  Both Parties acknowledge that
this Agreement does not limit either Party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency.  To the extent permitted by law, Benstock agrees that if
such a claim is made, Benstock shall not be entitled to recover any individual
monetary relief or other individual remedies.
 
  Benstock further affirms that Benstock has reported all hours worked as of the
date Benstock signs this release and has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits normally paid as of
this date.  Benstock affirms that Benstock has been granted any leave to which
Benstock was entitled under the Family and Medical Leave Act or related state or
local leave or disability accommodation laws and has not been subjected to
retaliation for taking such leave.
 
  Benstock further affirms that Benstock has no unclaimed workplace injuries or
occupational diseases.
 
 
5

--------------------------------------------------------------------------------

 
 
  Benstock acknowledges and agrees that any corporate card of a financial
institution issued to Benstock (“Corporate Card”) will be canceled upon
Benstock’s end of employment, if not done so already, and any outstanding
balances will be deducted from Benstock’s final paycheck and/or separation
paycheck(s) and paid directly to the issuing financial institution to the extent
permitted under applicable law.  Benstock hereby authorizes the Company to make
such deductions from his final paycheck or separation paycheck(s) and to make
payments to the issuing financial institution as described above, in accordance
with applicable federal and state law.
 
12.         NO INCONSISTENT OBLIGATIONS. Benstock is not aware of any
obligations, legal or otherwise, that are inconsistent with the terms of this
Agreement.  Benstock represents and warrants that Benstock is not a party to any
non-compete restrictive covenant or related contractual limitation that would
interfere with or hinder his ability to undertake the obligations and
expectations of this Agreement.  Benstock will not disclose to the Company, or
use, or induce the Company to use, any confidential information or trade secrets
of others.  Benstock represents and warrants that he has returned all property
and confidential information belonging to all prior employers, other than the
Company.
 
13.         ADVISORY SERVICES.  During the Term, Benstock shall be available to
the Company to provide services to the Company, including, but not limited to,
maintaining relationships with and attending supplier, vendor, and/or customer
meetings, providing sales advice, developing business opportunities, and
evaluating Company growth possibilities (collectively, the “Advisory Services”).
 
  a.           The Advisory Services shall be provided upon only the explicit
request of the Chief Executive Officer or the Board of Directors of
Superior.  The request for Advisory Services may be withdrawn at any time for
any reason.  Upon such withdrawal, Benstock immediately shall stop providing
those Advisory Services.
 
  b.           Benstock has discretion as to on which calendar days and which
hours of those days the requested Advisory Services are performed.  The Advisory
Services may be provided at any business-appropriate location of Benstock’s
choosing, with due consideration given to the preferences of the Company and the
person or entity with which Benstock is meeting.
 
14.         REMUNERATION.  In consideration for Benstock’s compliance with this
Agreement, Benstock shall be compensated one hundred and fifty thousand dollars
($150,000.00) per Period of the Agreement, for a total of four hundred and fifty
thousand dollars ($450,000.00).  The one hundred and fifty thousand dollars
($150,000.00) that pertains to the first Period of the Agreement shall be paid
within two (2) weeks after the Effective Date of the Agreement.  The one hundred
and fifty thousand dollars ($150,000.00) that pertains to the second Period of
the Agreement shall be paid in four (4) equal installments, with each
installment payment to be paid according to the following schedule:  first
payment to be made during the month of December, 2013, but in no event before
the applicable Period Start Date; the second payment to be made during March,
2014; the third payment to be made during June, 2014; and the fourth payment to
be made during September, 2014.  The one hundred and fifty thousand dollars
($150,000.00) that pertains to the third and final Period of the Agreement shall
be paid in four (4) equal installments, with each installment payment to be paid
according to the following schedule:  first payment to be made during the month
of December, 2014, but in no event before the applicable Period Start Date; the
second payment to be made during March, 2015; the third payment to be made
during June, 2015; and the fourth payment to be made during September, 2015.
 
15.         ANCILLARY COSTS.  Superior shall pay for or reimburse Benstock for
all pre-approved travel, lodging, entertainment, and business
expenses.  Benstock shall have access to the automobile currently being used by
him for the remainder of the lease term; subsequent to that, at the Company’s
discretion, the Company may provide Benstock access to a different
automobile.  The Company shall pay for the applicable automobile insurance.
 
 
6

--------------------------------------------------------------------------------

 
 
16.         TAXES.  Benstock shall be responsible for the payment of any and all
federal, state, and local taxes related to remuneration paid pursuant to this
Agreement.  Benstock shall have full responsibility for applicable withholding
taxes for all remuneration paid to Benstock pursuant to this Agreement, and for
compliance with all applicable labor and employment requirements with respect to
Benstock’s self-employment, sole proprietorship, or other form of business
organization, including state worker’s compensation insurance coverage
requirements and any U.S. immigration visa requirements.  Benstock agrees to
indemnify, defend and hold the Company harmless from any liability for, or
assessment of, any claims or penalties with respect to such withholding taxes or
labor or employment requirements, including any liability for, or assessment of,
withholding taxes imposed on the Company by the relevant taxing authorities with
respect to any remuneration paid to Benstock.
 
17.         OFFICE USE.  Benstock shall be afforded the use of an office and
associated administrative support services, at the discretion of the Chief
Executive Officer of Superior.
 
18.         INDEPENDENT CONTRACTOR.  Should Benstock provide Advisory Services
for the Company, Benstock shall at all times be an independent contractor and
shall be responsible for determining when he will perform the Advisory
Services.  Benstock acknowledges and agrees that Benstock shall not be eligible
for any Company employee benefits and, to the extent Benstock otherwise would be
eligible for any Company employee benefits but for the express terms of this
Agreement, Benstock hereby expressly declines to participate in such Company
employee benefits.
 
19.         REMEDY.  Benstock acknowledges that the covenants specified in
Sections 3-11 contain reasonable limitations as to time, geographic area, and
scope of activities to be restricted, and that such promises do not impose a
greater restraint on Benstock than is necessary to protect the goodwill,
Confidential Information, Trade Secrets, customer, supplier, vendor and employee
relations, and other legitimate business interests of the Company.  Benstock
also acknowledges and agrees that any violation of the restrictive covenants and
other terms set forth in Sections 3-11 would bestow an unfair competitive
advantage upon any person or entity which might benefit from such violation, and
would necessarily result in substantial and irreparable damage and loss to the
Company.  Accordingly, in the event of a breach or a threatened breach by
Benstock of any of Sections 3-11 of this Agreement, the Company shall be
entitled to an injunction restraining Benstock from such breach or threatened
breach.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from Benstock.  In the event that the
Company should seek an injunction, Benstock waives any requirements that the
Company post a bond or any other security.
 
20.         LEGAL COMPLIANCE.  Benstock warrants that at all times he will
comply with all applicable laws and regulations, including, but not limited to,
42 U.S.C. § 1320a-7b(b) (commonly known as the Anti-Kickback Statute), 42 U.S.C.
§ 1395m(a)(17) (commonly known as the Anti-Solicitation Statute), 31 U.S.C. §
3729 (commonly known as the False Claims Act), and any other applicable federal
or state law provision governing fraud, abuse, or referrals under the Medicare
or Medicaid programs, as such provisions may be amended from time to time.
 
 
7

--------------------------------------------------------------------------------

 
 
21.         GOVERNING LAW; JURISDICTION.  This Agreement shall be deemed to have
been made and entered into in the State of Florida and shall be construed and
enforced in accordance with the laws of the State of Florida, without regard to
the conflicts of laws provisions therein.  The Parties agree that exclusive
venue and jurisdiction with respect to any dispute, controversy, or claim under
this Agreement shall be in either the Sixth Judicial Circuit for the State of
Florida, located in Pinellas County, Florida, or the federal courts of the
Middle District of Florida, Tampa Division.  Benstock affirms that he has
sufficient contact with Florida such that he could reasonably anticipate being
haled into said courts in Florida regarding this Agreement or any other contract
or issues arising between the Parties.  Superior shall have the right,
alternatively, to elect to enforce this Agreement in a state in which Benstock
is working or residing at the time this Agreement ends and, if Superior so
elects that state’s jurisdiction, Benstock also agrees that he waives any and
all personal rights under the laws of that state to object to jurisdiction and
venue therein for purposes of Superior seeking to enforce this Agreement in that
state using that state’s laws.
 
22.         ATTORNEYS’ FEES.  In the event of a lawsuit related to this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs, including those for in-house counsel, those incurred
in litigating entitlement to attorneys’ fees and costs, and those incurred in
determining or quantifying the amount of recoverable attorneys’ fees and
costs.  The reasonable costs to which the prevailing party is entitled shall
include costs that are taxable under any applicable statute, rule, or guideline,
as well as non-taxable costs, including, but not limited to, costs of
investigation, copying costs, electronic discovery costs, electronic research,
telephone charges, mailing and delivery charges, consultant and expert witness
fees, travel expenses, court reporter fees, and mediator fees, regardless of
whether such costs are otherwise taxable.
 
23.         WAIVER OF JURY TRIAL/CLASS OR COLLECTIVE ACTION.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT.  BENSTOCK AGREES TO WAIVE ANY RIGHT HE MAY HAVE TO BE A MEMBER OF A
CLASS OR COLLECTIVE ACTION LAWSUIT OR A REPRESENTATIVE OF A CLASS OR COLLECTIVE
ACTION LAWSUIT AGAINST THE COMPANY (OR ITS OWNERS, DIRECTORS, OFFICERS,
MANAGERS, EMPLOYEES, OR AGENTS) RELATED TO OR ARISING OUT OF BENSTOCK’S
RELATIONSHIP WITH THE COMPANY OR THE TERMINATION OR EXPIRATION OF THAT
RELATIONSHIP.
 
24.         DISCLOSURE OF AGREEMENT.  The Company may disclose this Agreement
and its terms to any future or prospective employer of Benstock.
 
25.         FORCE MAJEURE.  The Company shall not be responsible for its failure
to perform or delay in performing if performance failed or was delayed due to an
act of God, war, act of a public enemy, terrorism, civil disturbance, strike,
fire, flood, telecommunication failure, bank failure, or other similar cause
wholly beyond the Company’s control.
 
26.         AMENDMENTS OR MODIFICATIONS. No amendments or modifications to this
Agreement shall be binding on any of the Parties, unless such amendment or
modification is in writing and executed by the Parties to this Agreement.  No
term, provision, or clause of this Agreement shall be deemed waived and no
breach excused, unless such waiver or consent shall be in writing and executed
by the Parties.
 
 
8

--------------------------------------------------------------------------------

 
 
27.         NOTICE. If, at any time, Benstock believes that for any reason
Benstock is no longer bound by this Agreement, Benstock must notify Superior in
writing within thirty (30) days of the circumstance or event which forms the
basis for such belief.  Such notice shall state with particularity the
circumstance or event that forms the basis for Benstock’s belief.  Failure to
strictly comply with this notice requirement on a timely basis shall serve as a
waiver of Benstock’s contention that Benstock no longer is bound by this
Agreement.  After receipt of such notice, Superior shall have thirty (30) days
to remedy the circumstance or event.  If Superior remedies the circumstance or
event, this shall serve as a waiver of Benstock’s contention that Benstock no
longer is bound by this Agreement.  Any effort by Superior to remedy the
circumstance or event shall in no way be construed as any sort of admission that
the circumstance or event relieves Benstock of Benstock’s obligations under the
Agreement.  Any notice to Superior shall be delivered by U.S. Mail, postage
prepaid, return receipt requested, to the following address:
 
Chairperson of the Board of Directors
Superior Uniform Group, Inc.
10055 Seminole Boulevard
Seminole, Florida 33772-2539


 
With a copy to:
 
Chief Executive Officer
Superior Uniform Group, Inc.
10055 Seminole Boulevard
Seminole, Florida 33772-2539


28.         AMBIGUITY.  The Parties agree that any ambiguity in this Agreement,
if any, shall not be held against any one Party, as both Parties participated in
the drafting of this Agreement.
 
29.         ASSIGNMENT.  The terms and provisions of this Agreement shall inure
to the benefit of and be binding upon Superior and its successors and
assigns.  Superior shall have the right to assign this Agreement to a successor
to all or substantially all of the business or assets of Superior and/or the
Company or to any subsidiary, division, or part of the Company for which
Benstock provides Advisory Services.
 
30.         SEVERABILITY.  The Parties believe that the restrictions and
covenants in this Agreement are, under the circumstances, reasonable and
enforceable.  However, if any one or more of the provisions contained in this
Agreement shall, for any reason under the law as it shall then be construed, be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provision of this
Agreement.  In such an instance, this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision never had been contained in the
Agreement.  Additionally, if any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to time,
duration, geographical scope, activity, or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear.
 
31.         ENTIRE AGREEMENT.  This document constitutes the entire written
expression of all terms of the Agreement, and supersedes all proposals, oral or
written, and all other communications between the Parties, related to the
subject matter of this Agreement.  No amendment of this Agreement shall be
effective unless reduced to writing and executed by the Parties.
 
32.         COUNTERPARTS.  This Agreement may be signed in multiple
counterparts, all of which, when taken together, shall constitute one and the
same instrument, notwithstanding the fact that Benstock and Superior did not
sign the same counterpart.  Benstock and Superior agree that a signature
transmitted by facsimile or in PDF format shall be effective to bind the Party
that transmitted the signature.
 
*           *           *
 
 
9

--------------------------------------------------------------------------------

 
 
  Benstock is advised that he has up to twenty-one (21) calendar days to
consider this Separation, General Release and Non-Compete Agreement, including
the general release section.  Benstock also is advised to consult with an
attorney prior to Benstock’s signing of this Agreement.
 
  Benstock may revoke this Separation, General Release and Non-Compete Agreement
for a period of seven (7) calendar days following the date Benstock signs the
Agreement.  Any revocation within this period must be submitted, in writing, to
Jordan M. Alpert, Vice President, General Counsel and Secretary, and state, “I
hereby revoke my acceptance of our Separation, General Release and Non-Compete
Agreement.”  The revocation must be mailed to Jordan M. Alpert, Vice President,
General Counsel and Secretary, Superior Uniform Group, Inc., 10055 Seminole
Blvd, Seminole, FL 33772, and postmarked within seven (7) calendar days after
Benstock signs the Agreement.
 
  Benstock agrees that any modifications, material or otherwise, made to this
Separation, General Release and Non-Compete Agreement do not restart or affect
in any manner the original up to twenty-one (21) calendar day consideration
period.
 
  Benstock acknowledges that Benstock has read and understands the provisions of
this Separation, General Release and Non-Compete Agreement, that Benstock has
been given an opportunity for Benstock’s legal counsel to review this Agreement,
that the provisions of this Agreement are reasonable, that Benstock enters into
this Agreement voluntarily without duress or pressure from the Company and with
full knowledge and understanding of the contents, nature, and effect of this
Agreement, and that Benstock has received a copy of this Agreement.
 
IN WITNESS WHEREOF, Benstock and Superior knowingly and voluntarily have
executed this Separation, General Release and Non-Compete Agreement as of the
Effective Date.
 
GERALD M. BENSTOCK
 

/s/ Gerald M. Benstock                           
                                                                          
Gerald M. Benstock   Witness Name:                                      
                                                                    
                            Witness Name:                                      
                 

SUPERIOR UNIFORM GROUP, INC.
 
/s/ Sidney Kirschner                                
Sidney Kirschner
Chairperson of the Board of Directors
 
 
10

--------------------------------------------------------------------------------

 


/s/ Michael Benstock                                
Michael Benstock
Chief Executive Officer
 
 
 
11
